Case 2:15-cv-00779-RJD-RML Document 47 Filed 01/02/20 Page 1 of 2 PagelD #: 3093

REBORE, THORPE & PISARELLO, P.C.

ATTORNEYS AT LAW

TIMOTHY J. DUNN, III 500 BI-COUNTY BLVD, SUITE 102
BRIAN A. A’HEARN FARMINGDALE, N.Y. 11735
JOSEPH F. PUSATERI Phone: (631) 249-6600
MARIFLOR LEMAGNE Fax: (631) 249-8190

Of Counsel:

MICHELLE S. RUSSO
January 2, 2020

Filed Via ECF

HONORABLE ROBERT M. LEVY
EASTERN DISTRICT OF NEW YORK
225 Cadman Plaza, East
Brooklyn, NY 11201

Re: Kassim Oliver and Joanna Pippins
v. County of Nassau, et al
15-cv-779 (RJD) (RML)

 

Dear Magistrate Judge Levy:

I am counsel for the Nassau County Defendants in this matter.
I responding for the parties in reply to Your Honors most recent
order regarding this matter. After conferring with Plaintiff's
counsel, it is respectfully asserted that a stipulation of
dismissal has not yet been filed with the Court because the Nassau
County Legislature recently approved the settlement and the
settlement proceeds are now being processed by the County.

I have conferred with plaintiff’s counsel, Nicholas Massimo,
and it is respectfully requested by the counsel to the parties
that as a result of the above Your Honor allow the settlement to
continue to be processed by the Nassau. It is further requested
that the time to file the stipulation of dismissal or to report
back as to the Court as to the status be extended for another 60
days. The parties apologize to Your Honor for any inconvenience
this has caused and thank you for your patience.

Very truly yours,
REBORE, THOR & PISARELLO, P.C.

Ja

Joseph F. Pusateri
Case 2:15-cv-00779-RJD-RML Document 47 Filed 01/02/20 Page 2 of 2 PagelD #: 3094

GCs MASSIMO & PANETTA, P.C.
200 Willis Avenue

Mineola, NY 11501
Attention: Nicholas Massimo, Esq.
